DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
2	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 15 and 32 are indefinite because the claims recite the claimed formulae (I) and (II), wherein “n” is not defined in the claimed formulae. Correction is required.
Claims 16-31 dependent upon a rejected base claim. Therefore, claims 16-31 are rejected as well.
Claim Rejections - 35 USC § 103
3	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-18 and 22-32 are rejected under 35 U.S.C. 103 as being unpatentable over Guerin et al. (US 2009/0126755 A1).
Guerin et al. (US’ 755 A1) teaches a process for simultaneous shaping and dyeing of keratin fibers (hair) as claimed in claims 15 and 16 (see page 1, paragraphs, 0002-0003), comprising applying to the hair a composition comprising at least one direct dye of a basic form as claimed in claims 15 and 22 (see claim 9), wherein the direct dyes present in the dyeing composition in the amounts of 0.001 to 10% as claimed in claims 23-24 (see claim 22), at least one alkaline agent of organic acid salt as claimed in claims 15 and 27 (see page 40, paragraph, 0251) and wherein the alkaline agent presents in the amounts of 0.5 to 10% as claimed in claims 25 and 26 (see claim 22) and wherein the composition has a pH in the range of 10 to 14 as claimed in claim 31 (see page 1, paragraph, 0017) and after application of the composition to the hair, subjecting the hair to a heat treatment at temperature between 30 and 60 degree C. or at a temperature between 60 and 220. Degree. C as claimed in claims 15, 28 and 29 (see page 44, paragraphs, 0352-0353). Guerin et al. (US’ 755 A1) also teaches a dyeing composition as claimed in claim 32 and wherein the composition is only active composition used in the hair as claimed in claim 30 (see page 51, Example 2).
The instant claims differ from the teaching of Guerin et al. (US’ 755 A1) by reciting a  composition that required at least one compound chosen from alkylaminosulfonic acids and compounds of formulae (I) and (II) to be presented in the claimed composition.

Therefore, in view of the teaching of Guerin et al. (US’ 755 A1), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to be motivated to modify the composition of Guerin et al. (US’ 755 A1) by incorporating the acidic amino acids to arrive at the claimed invention. Such a modification would be obvious because the prior art reference of Guerin et al. (US’ 755 A1) clearly refers to composition that may further comprises acidic amino acids as the additional treating agents (see page 42, paragraph, 0310), and, thus, the person of the ordinary skill in the art would expect a process utilizing such a composition to have similar property to those claimed, absent unexpected results.    
Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Guerin et al. (US 2009/0126755 A1) in view of Komure et al. (WO 2016/182086 A1).
The disclosure of Guerin et al. (US’ 755 A1) as described above, does not teach or disclose a composition for coloring and/or reshaping keratin fibers comprising at least one compound chosen from the claimed compounds as recited in claim 19. The disclosure of Guerin et al. (US’ 755 A1) also does not teach the amounts of the claimed compounds as recited in claims 20 and 21.

Komure et al. (WO’ 086 A1) in analogous art of hair shaping formulation, teaches a hair shaping composition comprising at least one compound (a) chosen from alkylaminosulfonic acids and those of the formulae (I) and (II) as claimed in claim 15 (see claim 1), and wherein the compound (a) selected from 2-(cyclohexylamino)ethanesulfonic acid, glycine, alanine, taurine or a mixture thereof as claimed in claim 19 (see claim 3) and wherein the amount of the compound (a) in the composition is from 9 to 15% as claimed in claims 20 and 21 (see claim 6).
Therefore, in view of the teaching of the secondary reference of Komure et al. (WO’ 086 A1), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to be motivated to modify the composition of Guerin et al. (US’ 755 A1) by incorporating the amino acids compounds as taught by Komure et al. (WO’ 086 A1) to arrive at the claimed invention. Such a modification would be obvious based on the teaching of Komure et al. (WO’ 086 A1) that refers to alkylaminosulfonic acids and those having the formulae (I) and (II) that can be used for a process for reshaping the keratin fibers with heat to provide the keratin fibers with sufficient reshaping efficiency such as strong wave intensity of the curled keratin fibers and excellent hair conditioning effect (providing hair smooth and soft feel) (see page 2, the first paragraph), and, the person of the ordinary skill in the art would be motivated to incorporate the amino acids compounds as taught by Komure et al. (WO’ 086 A1) in the shaping composition of Guerin et al. (US’ 755 A1) with a reasonable expectation of success for improving the property and performance the shaping composition in order to provide 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EISA B ELHILO whose telephone number is (571)272-1315. The examiner can normally be reached Monday-Friday, 7:00 AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571)272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.